El Juez PresideNte Sr. QuiñoNes,
después de exponer los hechos anteriores, emitió la opinión del Tribunal,
*498Considerando que expedido, como lo lia sido, el título de ciudadanía de los Estados Unidos á favor de Don Felipe Cuevas y Arredondo par la Corte Suprema del Estado de New York y autorizado como está dicho título por el Secre-tario de la Corte y el sello del Tribunal, no necesita dicho documento de ningúñ otro requisito para que deba ser admitido como auténtico y eficaz en juicio, y fuera de él; en todos los Estados y Territorios de la Unión.
Considerando por tanto que debiendo estimarse probada la cualidad que ostenta Don Felipe Cuevas y Arredondo, en la escritura de compra venta de que se trata, de ciudadano •del Estado de New York, donde no se conoce la sociedad legal -de gananciales, no puede negársele la capacidad para otor-.-gar el referido contrato de compra-venta de una fincá rústica, •de su propiedad particular, con tanto mayor motivo cuanto que por dicho contrato no se infringe ley ni precepto alguno vigente en esta isla relativo á la enajenación de bienes in-muebles; todo con arreglo á las principios del derecho inter-nacional privado según los que la ley personal del individuo es la del país á que pertenece, la que le sigue donde quiera -que se traslade regulando sus derechos personales, su capa-cidad para trasmitir por actos inter vivos y mortis causa y •el regimen de su matrimonio y familia; principio admitido por la jurisprudencia de los Tribunales y especialmente san-cionado por el art. 9. del Código Civil vigente, al disponer que •“las leyes relativas á los derechos y deberes de familia ó del estado, condición y capacidad legal de las personas, obligan á los ciudadanos de Puerto Rico, aunque residan en paises ex-tranjeros;” precepto que poor analogía de razón es aplicable á los ciudadanos de cualquier Estado, residentes, habitual ó .temporalmente, en esta Isla.
■Considerando que según esto no existen en el caso que se ventila los defectos insubsanables en que se funda el Regis-trador de la Propiedad de San Germán; para denegar la ins-cripción de la escritura de que se trata.
*500Vistos el art. citado del Código Civil, y los 65 y 66 de la Ley Hipotecaria y 110 del Reglamento dictado para sn ejecu-ción.
Se revoca la nota puesta por el Registrador de la Propie-dad de San Germán al pie de la escritura que es objeto del presente recurso y se declara que dicha escritura es inscribi-ble en el Registro de la Propiedad; y con devolución de la misma y demás documentos presentados remítase al Regis-trador de la propiedad de San Germán con copia certificada de la presente resolución para su conocimiento y demas efectos legales que procedan.
Jueces concurrentes: Sres. Hernández, Figueras y Sulz-bacher.
El Juez Asociado Sr. MacLeary no intervino en la resolu-ción de este caso.